Title: To Thomas Jefferson from Armand Duplantier, 19 September 1808
From: Duplantier, Armand
To: Jefferson, Thomas


                  
                     Monsieur Le president 
                     
                     Nelle. orléan Ce 19. Septembre 1808
                  
                  peu de tems apres La date de votre Lettre du 9 juillet, qui m’est parvenus dernierement, vous avez du reçevoir Celle que j ai eu L’honneur de vous écrire en reponse à la votre du 29. avril. je vous ai exposé dans cette Lettre La véritable situation ou je me trouve rélativement à La Collocation des terres de Mr. de La fayette. Convaincu que C’eut été mal servir ces interets, que de me hater de Les placer avant de m’être assuré par des recherches de L’endroit Le plus avantageux, j ai tardé à faire un choix, et j ai Lieu de m’en applaudir au moins par La quantité que jai réussi à Colloquer définitivement, j ai mandé, il y a qques jours, à Mr. Madison Les raisons, qui se sont opposées à L’enregistrement de La plus grande partie des arpantages que javois fait faire audessus de La Pte. Coupée. L’arpenteur n’a pu certifier qu’ils ne renfermaient aucune improved Lands, parcequ’il s’y est établi, Sans titre tres réçamment, quelques particuliers qui, en vertu d’un acte du congres dont Le titre ne m’est pas present, pretendent à une possession d’une certaine quantitée de terre chacun. j’ignore quel a été Le succes de Leur demande; et Comme je me flate qu’elle ne peut être accueillie, jattends une décision à ce sujet, avant de me déterminer à abandonner une situation, dont La valeur est infiniment audessus de tout Ce que je pourrais trouver ailleurs. apres avoir fait Colloquer dix mille arpents dans Cette partie, il m’en restoit quinze cent vingt à placer. j’en ai destiné cinq cent vingt pour être fixés dans Le voisinage de La nouvelle orléans. Vous êtes instruit avec détail des obstacles qui se sont opposes jusqu’a present à cette Collocation, qui ne pourrat avoir lieu que dans Le Cas où La ville perdrait décidement Les 600 yards qu’on lui avoit accordées, et qu’elle n’a pas sçu conserver.
                  jai Lu avec une peine extrême La Lettre du gl. La fayette que vous m’avez envoyée. Les esperances qu’il avoit du concevoir sont tellement audessus de La réalité, qu’il lui serat bien dur d’apprendre Le resultat de nos demarches ici. Néanmoins, si je réussis à faire valider Les Collocations que jai faites il en pourrat tirer un tres grand parti en vendant à terme. quant a la vente au Comptant, il n’y faut pas songer; elle n’est pas praticable. 
                  jai L’honneur d’être avec respect. Monsieur Le president Votre tres humble et tres obeissant Serviteur
                  
                     Duplantier 
                     
                  
               